Citation Nr: 1646966	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  15-39 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral foot disability claimed as "jungle rot."

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	 Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served in the United States Naval Reserves from March 1943 to December and on active duty from December 1945 to November 1947.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Detroit, Michigan that granted service connection for PTSD, effective March 27, 2013, denied service connection for bilateral foot jungle rot and declined to reopen the claim of entitlement to service connection for bilateral hearing loss and tinnitus.  

Prior to perfection of the issues pending on appeal, the Veteran withdrew claims of entitlement to higher ratings for shell fragment wounds of the right and left upper extremities from appellate consideration.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Review of the record discloses that the Veteran requested a videoconference hearing on VA form 9 received in November 2016.  The RO sent a letter on November 25, 2016 informing him that he had been placed on a list of persons wanting to appear for a hearing at a local VA office.  Four days later, on November 29, 2016, the claims file was sent to the Veteran's attorney-representative noting that the case was ready for Board consideration, and requesting completion of VA Form 646.   The record does not reflect that the Veteran has withdrawn his hearing request or that a hearing has been scheduled.  As such, the Veteran's request for a videoconference hearing appears to remain pending.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a Board videoconference hearing in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the hearing.  If the appellant subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


